NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ALAN J. SPAULDING,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case No. 2D12-1963
                                    )
AMY L. SHANE,                       )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed November 5, 2014.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Christine K. Vogel, Judge.

Alan J. Spaulding, pro se.

No appearance for Appellee.


SILBERMAN, Judge.

             Alan J. Spaulding seeks review of the trial court's order denying his motion

to dissolve a permanent injunction for protection against domestic violence that was

entered in April 2003. The basis of the motion was that Spaulding was serving a forty-

year prison sentence and had not had contact with the victim for over ten years. We

reverse because the trial court applied the wrong standard in denying the motion.

             In April 2003, Amy L. Shane filed a petition for injunction against domestic
violence in which she asserted that Spaulding, her live-in boyfriend, pushed her during

an argument and then refused to leave when told to do so. Shane also alleged that

Spaulding had "man-handled" her and her minor child on numerous occasions. After

conducting a hearing on the matter, the trial court entered a final judgment of injunction

for protection against domestic violence that prohibited Spaulding from contacting

Shane or coming within 500 feet of her.

              In May 2011, Spaulding filed a motion to dissolve the injunction in which

he claimed that the circumstances under which the injunction was issued no longer

existed because he would be incarcerated until July 2039 and had no ability to commit

domestic violence against Shane. Spaulding also alleged that he had not attempted to

contact or communicate with Shane since the injunction was entered in 2003.

Spaulding explained that the injunction caused him to suffer certain collateral effects in

prison.

              The trial court conducted a telephonic hearing and entered an order

denying the motion. The court summarized the parties' testimony. Spaulding testified

as to his anticipated release date and the adverse impact of the injunction. Shane

testified that she still feared Spaulding and was concerned that he might try to contact

her from prison or after he is released. Shane stated that Spaulding had written to her

in May 2003, but Spaulding denied this allegation. The court did not determine which

witness was more credible. Instead, the court ruled as follows:

                      This court does not find the collateral adverse effects
              of the injunction to be sufficient to warrant the dissolution of
              the Court's order of protection entered in favor of the
              petitioner. While there has been no recent contact that also
              does not persuade the court to lift the order as it appears to




                                            -2-
               be accomplishing the intent of the Court that there be no
               contact between the parties, either directly or indirectly.

               We reverse because the trial court applied the incorrect standard in

denying Spaulding's motion to dissolve the injunction. In order to establish entitlement

to dissolution of an injunction, the movant must prove that there has been a change in

circumstances since the injunction was entered. Baker v. Baker, 112 So. 3d 734, 735

(Fla. 2d DCA 2013); Alkhoury v. Alkhoury, 54 So. 3d 641, 642 (Fla. 1st DCA 2011).

This requires the movant to "demonstrate that the scenario underlying the injunction no

longer exists so that continuation of the injunction would serve no valid purpose."

Alkhoury, 54 So. 3d at 642. This standard is clearly different than the standard applied

by the trial court.

               While we would ordinarily reverse and remand for the trial court to apply

the correct standard, it is clear from the face of the court's order that Spaulding is

entitled to have his motion to dissolve injunction granted. The facts of this case are

analogous to those in Baker. There, an estranged wife filed a petition for injunction for

protection against domestic violence based on allegations that her estranged husband

came to her home, broke down her door, spit in her face, and threatened to kill her and

burn her house down. Baker, 112 So. 3d at 734-35. The husband subsequently filed a

motion to dissolve the injunction in which he alleged that the parties had divorced, he

had no contact with the former wife, and he was serving a thirty-year prison term. Id. at

735. The trial court denied the motion, but this court reversed. This court concluded

that the husband's prison term constituted a change in circumstances that eradicated

the scenario underlying the injunction such that continuing the injunction would not

serve a valid purpose. Id.



                                            -3-
              As in Baker, Spaulding is serving a long prison sentence with an

anticipated release date that is decades away. And this prison term constitutes a

change in circumstances that eliminated the scenario underlying the injunction which

was Spaulding's man-handling of Shane. We acknowledge the trial court's comment

that the injunction appeared to be working as there had not been recent contact

between the parties. But under the applicable legal standard, the court erred in denying

Spaulding's motion to dissolve because he is incarcerated, he is not likely to be

released anytime soon, and he has not had any contact with Shane for over ten years.

              We therefore reverse the order denying Spaulding's motion to dissolve

injunction with directions for the court to grant the motion on remand.

              Reversed and remanded with directions.



KELLY and VILLANTI, JJ., Concur.




                                           -4-